Citation Nr: 1526124	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for a sleep disorder.  

2.  Entitlement to service connection for left elbow tenosynovitis/epicondylitis.

3.  Entitlement to service connection for muscle pain in the upper back.

4.  Entitlement to service connection for muscle pain in the neck.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an increased rating for rhinitis/sinusitis, currently rated 30 percent disabling.

8.  Entitlement to an increased rating for migraines, currently rated 10 percent disabling.

9.  Entitlement to an effective date prior to January 11, 2007, for the grant of a 30 percent rating for rhinitis/sinusitis.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991, from July 1991 to August 1992, and from January 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified before the Board at a video conference hearing.  In May 2014, the Board notified the Veteran that a written transcript of the proceeding could not be produced due to technical difficulties encountered with the Digital Audio Recording System.  The Veteran was offered another hearing before the Board.  Later in May he notified the Board that he wanted to testify before a travel Board hearing at the RO.  In September 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the May 2013 Supplemental Statement of the Case (SSOC) and has been considered pursuant to the Veteran's May 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.26, 1304 (2014).  

In the decision below, the Board will reopen the Veteran's claim to service connection for a sleep disorder, and will grant the claims to service connection for foot, left elbow, back, and neck disorders.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Veteran's lay assertions during the September 2014 Board hearing indicate that his service-connected headache disorder may render him unemployable.  As such, a claim to a TDIU has been added to the list of claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO denied the Veteran's claim to service connection for a sleep disorder.   

2.  New evidence received since the August 1997 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a sleep disorder and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in relative equipoise as to whether the Veteran's current neck disorder had its onset during active service. 

4.  The evidence is in relative equipoise as to whether the Veteran's current upper back disorder had its onset during active service. 

5.  The evidence is in relative equipoise as to whether the Veteran's current left elbow disorder had its onset during active service. 

6.  The evidence is in relative equipoise as to whether the Veteran's pre-service pes planus increased in severity during service.  

7.  The record does not contain evidence which demonstrates that the Veteran's pes planus was clearly and unmistakably not aggravated during service.   


CONCLUSIONS OF LAW

1.  An August 1997 rating decision by the RO that denied service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

4.  The criteria for service connection for an upper back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

5.  The criteria for service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

6.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen Service Connection

The Veteran claims he incurred a sleep disorder during service.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

The Veteran originally claimed service connection for a sleep disorder in March 1995.  The RO denied his original claim in an August 1997 rating decision and notification.  The Veteran did not file a notice of disagreement (NOD) with the decision.  Further, no material evidence was added to the record within one year of the August 1997 decision.  38 C.F.R. § 3.156(b).  As such, the August 1997 rating decision became final as to the claim to service connection for a sleep disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In November 2007, the Veteran filed a petition to reopen his claim to service connection for a sleep disorder.  In June 2008, the RO denied the claim.  The Veteran appealed the decision to the Board.  

Again, VA denied the Veteran's original claim in an August 1997 rating decision.  As this decision became final, it is not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  To determine whether new and material evidence has been submitted since this decision, thus enabling the Board to reopen the claim, the Board must compare the evidence of record at the time of the decision with the evidence of record received since the decision.  

The relevant evidence of record considered by the RO in its final August 1997 rating decision consisted of the Veteran's STRs dated between 1988 and 1992 which are negative for complaints, diagnoses, or treatment for a sleep disorder, and a May 1995 VA examination report which notes complaints of fatigue, but is negative for a sleep disorder.  Based on this evidence, the RO found service connection unwarranted for a sleep disorder.  38 C.F.R. § 3.303.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim to service connection for a sleep disorder is relevant evidence that has been added to the record in conjunction with the November 2007 petition to reopen (i.e., since one year after the final August 1997 rating decision).  The relevant evidence that has been added to the record consists of: private medical evidence documenting nasal surgery the Veteran underwent in 1998 to remedy obstructive sleep apnea; the Veteran's contentions that a sleep apnea disorder worsened during service between 2003 and 2007; STRs dated between 2003 and 2007 which note complaints of and treatment for sleep apnea during service; private and VA treatment records and reports showing the Veteran's continued treatment for sleep apnea to include use of a CPAP; and a December 2012 VA compensation examination report in which the examiner found that the Veteran did not aggravate his sleep apnea during service.  The Board also notes the significance that, since the August 1997 RO decision, the Veteran's has been service connected for a headache disorder.  Moreover, his service-connected rhinitis and sinusitis disability has been rated as 30 percent disabling, effective January 2007.     

The information included in the claims file since the final August 1997 decision is certainly new evidence.  The Board also finds certain of this new evidence to be material evidence.  In particular, the evidence of surgery in 1998, and of symptoms and treatment during service between 2003 and 2007, is material.  This evidence tends to indicate that the disorder may have worsened during service, especially in light of the Veteran's lay assertions regarding such worsening.  

The Board is not conducting an assessment of the probative value of the new evidence.  For example, the Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim of entitlement to service connection for a sleep disorder has been reopened.  The claim will be addressed further in the remand section below.     

The Claims to Service Connection

The Veteran claims that he incurred neck, back, and left arm disorders during service, and that a pre-service pes planus disability was aggravate during service.       

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In other words, to deny a claim for service connection, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this matter, given the favorable evidence of record with regard to these service connection claims, the Board cannot find that a preponderance of the evidence is against the claims. 

The Board will address the foot disorder separately from the other claims below

	Neck, Back, and Left Arm Disorders 

Service connection findings are warranted for neck, back, and left arm disorders for the following reasons.  

With regard to the first Hickson element, the evidence establishes that the Veteran has current neck, back, and left arm disorders.  Private and VA treatment records and reports dated since 2007 document current cervical and thoracic strains, and left elbow epicondylitis.  

With regard to the second Hickson element, STRs document that the Veteran experienced neck, upper back, and left arm disorders during service.  Several STRs dated in 2004 and 2005 indicate that the Veteran injured his neck and back as the result of a motor vehicle accident, and as the result of equipment falling on his head and upper back areas.  Indeed, the Veteran has been service connected for a headache disorder as the result of the latter accident.  The left arm complaints are documented in STRs dated in May 2004.  Further, the Veteran has been service connected for left hand disorders as the result of injuries he incurred during service.  

With regard to the third Hickson element, private and VA medical evidence tends to corroborate the Veteran's contentions that his current neck, upper back, and left arm disorders relate to service.  In August 2009, the Veteran's treating private orthopedist attributed the Veteran's "chronic strain upper thoracic spine" to "an injury ... in the military[,]" indicating that the current disorder appears to be "service related."  In October 2009, the physician stated that the left lateral epicondylitis was caused by training "he was doing when he was active in the military."  In October 2014, another private physician attributed the Veteran's chronic neck and upper back pain to the in-service injuries involving falling equipment.  In another October 2014 statement, a private physician stated that the left elbow lateral epicondylitis "began back in the military approximately 2003 and continues to this day."  The physician further stated that the current disorder "as likely as not" was "sustained while on active duty."  

These examiners did not indicate that they reviewed the entire claims file prior to rendering their opinions.  Nevertheless, the opinions are of probative value because they are based on an accurate evidentiary predicate - that the Veteran had documented neck, upper back, and left arm disorders during service for which he received multiple treatment sessions, and which continued after discharge in 2007.  Further, the opinions are based on examinations and interviews of the Veteran, and by explanations.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The record contains one VA compensation examination report addressing the Veteran's claims, but its probative value does not preponderate against the findings summarized above.  The Veteran underwent extensive VA examination in December 2012.  The examiner noted the Veteran's various complaints of orthopedic disorders and the documented injuries he experienced during service.  But the examiner did not offer an opinion regarding the upper back and left arm claims.  With regard to the neck, the examiner found the disorder unrelated to the in-service accidents.  But the examiner did not explain the opinion.  The examiner only indicated that a neck strain would not be related to service because neck strains are "self limiting."  The examiner did not discuss the similar nature of the in-service and current neck disorders (strain) and the medical evidence of record indicating problems with neck strain since the 2007 discharge from service.  Thus, the December 2012 VA opinion is unpersuasive.  At most, the opinion puts the evidence in equipoise on the issue of whether a neck strain relates to service.  

Based on the foregoing, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt, and thereby grant the Veteran's claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.  Service connection is therefore warranted for neck, upper back, and left elbow disorders.  

	Pes Planus

A service connection finding is warranted for bilateral pes planus as well.  

The evidence is clear that the Veteran entered service with bilateral pes planus.  The disorder is noted on a February 1987 enlistment report of medical examination.  Nevertheless, a service connection finding is warranted because the evidence indicates that service aggravated the disorder.    

A Veteran is presumed sound except for disabilities noted on examination for entry into service, or demonstrated by clear and unmistakable evidence.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (2014). 

Where a pre-existing disability is shown to have increased in severity during service, it is presumed that such aggravation is caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (West 2014).

As the Veteran's pes planus was noted during physical examination prior to his first period of active duty in November 1990, he cannot be presumed to have entered active service with sound feet.  38 C.F.R. § 3.304(b)(1).  As such, the presumption of sound condition does not apply to his claim.  38 U.S.C.A. § 1111 (West 2014). 

Nevertheless, the evidence of record indicates that the Veteran's foot disability increased in severity during service.  38 C.F.R. § 3.306.  

The February 1987 enlistment report of medical examination indicated that the Veteran's pes planus was mild, symptomatic, and not service disqualifying.  The report indicated that the Veteran would be fully capable of serving in a military environment.  However, later-dated STRs indicate more severe symptoms.  Podiatry treatment reports dated in April and May 1988 indicate problems with pes planus and shin splints during basic training.  An August 1992 STR noted foot trauma just prior to discharge from service in August 1992.  Treatment records dated during the Veteran's service in the reserves, in December 1994, July 1996, and March 1997 note "severe" and "symptomatic" pes planus which caused the Veteran to be limited in his ability to train as a reservist.  Certain STRs dated in 2004, during the Veteran's final period of active service between 2003 and 2007, note radiological evidence of degenerative changes in the feet.  At separation from service in January 2007, the Veteran was noted as having "symptomatic pes planus."  Lastly, since discharge from service in 2007, the Veteran's lay assertions indicate severe pes planus, as do private and VA treatment records.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, two treating medical professionals provided opinions indicating an increase in severity of the Veteran's foot disorder during service.  In a July 2009 report, the Veteran's treating private physician stated, after reviewing the Veteran's medical history with regard to his feet, that service aggravated the Veteran's flat feet.  Further, in an October 2014 report, the Veteran's treating VA podiatrist stated that it was "most likely" that the Veteran's pes planus was "exacerbated and/or caused by military service while on active duty."  These opinions carry significant weight inasmuch as each is offered by a treating specialist who is presumably familiar with the Veteran's clinical situation and medical history.  See Bloom, supra.     

Based on the foregoing, the Board cannot conclude that the preponderance of the evidence demonstrates that the Veteran's pes planus did not "increase in severity in service" even though certain of the evidence indicating a worsening is dated during reserve training.  38 C.F.R. § 3.102.  As such, it must be presumed that the worsening of the Veteran's pes planus during service was caused by service.  This presumption may be rebutted by clear and unmistakable evidence establishing that the increase in severity was merely the natural progression of the condition.  38 C.F.R. § 3.304.  On the current record, such clear and unmistakable evidence does not exist.  

The only medical evidence indicating that the Veteran's worsening symptoms were due to the natural progression of the disorder and not to aggravation during service is offered by the December 2012 VA examiner.  However, the weight of the opinion does not rise to clear and unmistakable evidence, particularly in light of the evidence of record indicating an aggravation during service.  Specifically, the December 2012 examiner stated "[t]here is nothing to show or document an aggravation of a pre-existing disability."  He further indicated that x-ray evidence of the feet "are not remarkable and do not show any significant degenerative process."  The opinion appears to be contradictory in that it does not address how the "mild" pes planus noted in 1987 developed into "symptomatic" and even "severe" pes planus later during the Veteran's military career.  Further, even if the December 2012 medical opinion could be construed as evidence constituting a preponderance of the evidence against the claim, it certainly cannot be construed as clear and unmistakable evidence demonstrating that the increase in severity during service was not evidence of aggravation.  

As such, the Board finds that the evidence is in equipoise on the issue of whether the Veteran's pes planus increased in severity during service, and that clear and unmistakable evidence does not exist to rebut the presumption of aggravation.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  Service connection for pes planus is therefore warranted.  


ORDER

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for a cervical strain is granted.  

Entitlement to service connection for a thoracic strain is granted.  

Entitlement to service connection for left elbow epicondylitis is granted.  

Entitlement to service connection for pes planus due to aggravation is granted.  


REMAND

Additional medical inquiry is warranted into the claims to service connection for sleep apnea and hearing loss, and into the claims for higher ratings for headache and rhinitis/sinusitis disorders.  

	Headache Disorder

The Veteran is currently rated as 10 percent disabled for a headache disorder.  During the September 2014 Board hearing, the Veteran and his friend indicated that the Veteran experiences severely disabling headaches which interfere with his ability to work in law enforcement.  This lay evidence indicates symptomatology that has worsened since the most recent VA examination in December 2012.  Green v. Derwinski, 1 Vet. App. 121 (1991).   A new exam is warranted therefore.   

	Rhinitis/Sinusitis

The Veteran is currently rated as 30 percent disabled for his rhinitis/sinusitis.  During the Board hearing, he also indicated a worsening of this disorder since the December 2012 examination.  Remand for additional medical inquiry is therefore necessary.  See Green, supra.   Remand of this claim is also necessary because this disorder is inextricably intertwined with the Veteran's service-connected headache disorder, and the sleep apnea for which he seeks service connection.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  Resolution of each issue should be suspended until each issue is ready for appellate review.  For the same reasons, a Board decision regarding the earlier effective date for the assignment of the 30 percent rating for this disorder should be suspended.  Id.  

	Hearing Loss

The evidence demonstrates that the Veteran likely experienced acoustic trauma during military service.  He served in the army during a time of war.  Nevertheless, the most recent audiology testing reports of record indicate that he does not have a current hearing loss disorder under 38 C.F.R. § 3.385.  His claim has therefore been denied.  In his testimony before the Board in September 2014, however, the Veteran indicated a worsening of his hearing loss since the most recent VA audiology examination in February 2011.  He should be provided a new VA exam.  

	Sleep Apnea 

The record establishes that the Veteran experienced problems with sleep apnea prior to active duty commencing in 2003.  He underwent private surgery for the disorder in 1998.  However, the record indicates that his sleep disorder was not noted during physical examination upon entry into active service in 2003.  This fact increases the evidentiary burden on VA, and necessitates additional medical commentary and inquiry that will be detailed below.  38 U.S.C.A. § 1111.  

Moreover, the evidence of record indicates that the Veteran's sleep apnea may relate to his service-connected rhinitis/sinusitis and/or headaches disorder.  Medical evidence, particularly that which pertains to the 1998 surgery, suggests an interaction between these disorders that may be causal.  Medical commentary regarding secondary service connection should be provided as well.  38 C.F.R. § 3.310.

Lastly, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in April 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records dating from April 2014 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  After the above development is completed, schedule the Veteran for appropriate VA examinations into his claims for increased ratings and his claims for service connection.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

(a)  With regard to the claims for increased ratings, what is the current nature and severity of the headache and rhinitis/sinusitis disorder?  

In conducting the examination and report, the examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience.  

If this examiner, or any other VA examiner, finds the Veteran's sleep apnea related to service as well, please describe the ways in which the Veteran's headaches, rhinitis/sinusitis, and sleep apnea interrelate in producing adverse symptomatology.    

(b)  With regard to the service connection claims (sleep apnea and hearing loss), the following inquiries should be addressed:

	Hearing Loss	

(i)  Does the Veteran have a current hearing loss disorder as defined under 38 C.F.R. § 3.385?

(ii)  If so, is it at least as likely as not (a probability of 50 percent or greater) that the hearing loss is related to any in-service disease, event, or injury?  Please note the Veteran's lay assertions that he experienced acoustic trauma from noises during service.  

Sleep Apnea

(i)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea is related to any in-service disease, event, or injury during any period of the Veteran's active service?  

(ii)  If the examiner concludes that the Veteran's sleep apnea does not relate to active service between January 2003 and January 2007 because the disorder preexisted that period of service, comment on the following questions: 

does clear and unmistakable evidence demonstrate that the Veteran's sleep apnea existed before January 2003?

if so, does clear and unmistakable evidence demonstrate that the diagnosed disorder was not aggravated (i.e., not permanently worsened beyond the natural progress of the disorder) during active service between January 2003 and January 2007?   

(iii)  If the responses to (i) and (ii) are unfavorable to the Veteran's claim to service connection for sleep apnea, the examiner should address the issue of secondary service connection by responding to the following questions:

is it at least as likely as not (a probability of 50 percent or greater) that sleep apnea is due to or caused by the Veteran's service-connected headaches and/or rhinitis/sinusitis? 

or, is it at least as likely as not (a probability of 50 percent or greater) that sleep apnea is aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the service-connected headaches and/or rhinitis/sinusitis?  

if aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

3.  Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  After all the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claims on appeal to include the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


